IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CYNTHIA A. PATTERSON, ROBERT C.            : No. 187 WAL 2016
SWARTZWELDER AND LYNNE A.                  :
SWARTZWELDER,                              :
                                           : Petition for Allowance of Appeal from
                   Respondents             : the Order of the Superior Court
                                           :
                                           :
             v.                            :
                                           :
                                           :
FIDELITY NATIONAL TITLE INSURANCE          :
COMPANY, AND FIDELITY NATIONAL             :
TITLE INSURANCE COMPANY OF NEW             :
YORK,                                      :
                                           :
                   Petitioners             :
                                           :
                                           :
SHARIEE L. DECOOMAN,                       :
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
LAWYERS TITLE INSURANCE                    :
CORPORATION,                               :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of October, 2016, the Application to File a Supplemental

Petition is DENIED. The Petition for Allowance of Appeal is DENIED.